Citation Nr: 0405300	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  95-37 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for chronic bilateral 
Achilles tendonitis, secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to July 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for bilateral Achilles tendonitis, claimed 
as secondary to his service-connected knee disabilities.  
This case was originally before the Board in June 2000, at 
which time it was remanded in order to afford the veteran the 
opportunity to testify at a hearing before a Veterans Law 
Judge.  A videoconference hearing was conducted in August 
2000.  In January 2001, the Board again remanded the claim 
for additional development of the record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notifyyou if further 
action is required on your part.


REMAND

As noted above, the veteran testified before a Veterans Law 
Judge via a videoconference hearing in August 2000.  However, 
by letter dated in February 2004, the Board advised the 
veteran that the Veterans Law Judge who conducted that 
hearing is no longer employed by the Board, and he was 
afforded the opportunity to testify at another hearing.  In 
February 2004, the veteran responded and stated that he 
wanted to testify before a Veterans Law Judge at the RO.  
Since the veteran continues to indicate that he wants to 
testify before a Board Member, he must be granted that 
opportunity.

Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002)) are fully complied 
with and satisfied.  

2.  The veteran should be scheduled for a 
hearing at the RO before a Member of the 
Board sitting at the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




